DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5 drawn to a system comprise a first and a second modulators,   and a phase shifter comprises a first combiner and a second combiners, classified in (H03M3/324).
Group II. Claims 6-14 drawn to a modulator comprising: a delay of multiple sampling period of the output signal of the loop filter, and a modulator wherein the phase shifter comprises a first combiner and a second combiners, classified in (H03D2200/00). 
Group III. Claims 15-20, draw to a digital stereo MEMS microphone module comprising: two modulators, a second subtractors, a second the phase shifters, a second quantizers, a second loop filters, and a second clock signals, classified in (H04L27/2627).
3.   	 Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub combination is separately usable. In the instant case, subcombination of group I has separate utility such using a system comprise a first and a second modulators, which is not recited in Group II.   Group II has separate utility such using a modulator comprising: a delay of multiple sampling period of the output signal of the loop filter, which is not recited in Group I.  Group I has separate utility such using a system comprise a phase shifter comprises a first combiner and a second combiners which is not recited in Group III.  Group II has separate utility a modulator comprising wherein the phase shifter comprises a first combiner and a second combiners, which is not recited in Group III.   Group III has separate utility such as multi-unique modulators that are not claimed in Group I, nor Group II.  Group III has separate utility such as a digital stereo MEMS microphone module comprising two modulators, a second subtractors, a second phase shifters, a second quantizers, a second loop filters, and a second clock signals that are not claim in Group I, nor Group II. See MPEP § 806.05(d).
4.   	 The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
5.   	 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(1).

(1)    The inventions will require different search strategies and search queries, along with different class/subclass searches.
(2)    The inventions have acquired a separate status in the art in view of their different.

7.	A telephone call was made to Mr. Peter Meza on December 30, 2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
8.	The election may be made with or without traverse. To preserve a right to petition, the election must he made with traverse, if the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1,144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or dearly admit on the record that this is the case. In either instance, if the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case, in either instance, if the examiner finds one of the species unpatentable over the prior art the evidence or admission may be used in a rejection under 35 U.S.C, 103 or pre-AIA  35 U.5.C. 103(a) of the other species.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/JULIE X DANG/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653